Exhibit 10.17

SECURITY AGREEMENT SUPPLEMENT

This SECURITY AGREEMENT SUPPLEMENT dated as of December 13, 2010 between SEED
RESOURCES, L.L.C., a Michigan limited liability company (the “Grantor”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral trustee (the “Collateral
Trustee”) is being delivered pursuant to Section 20 of the Security Agreement

WHEREAS, SPECTRUM BRANDS, INC., a Delaware corporation (the “Company”), SB/RH
HOLDINGS, LLC, a Delaware limited liability company (“Holdings”) , the Term
Lenders party thereto, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent (the “Term Loan Agent”) are parties to a Credit Agreement
dated as of June 16, 2010 (the “Term Loan Credit Agreement”); and

WHEREAS, the Company, the Guarantors party thereto and US Bank, National
Association, as indenture trustee (the “Senior Indenture Trustee”) are parties
to the Senior Secured Note Indenture dated as of June 16, 2010, pursuant to
which the Company will issue its 9.50% Senior Secured Notes due 2018 (the
“Senior Secured Note Indenture”);

WHEREAS, the Company, Holdings, the other Grantors party thereto, the Term Loan
Agent, the Senior Indenture Trustee and the Collateral Trustee are parties to a
Collateral Trust Agreement dated as of June 16, 2010, pursuant to which the
Collateral Trustee has been appointed by the Term Loan Agent on behalf of the
Term Lenders and the Senior Indenture Trustee on behalf of the Senior
Noteholders, and the Collateral Trustee has agreed, to hold and administer the
Liens granted pursuant to the Security Documents for the ratable benefit of all
of the Secured Parties on a pari passu basis;

WHEREAS, pursuant to a Security Agreement dated as of June 16, 2010 (as amended
and/or supplemented from time to time, the “Security Agreement”) among the
Company, Holdings, the other Grantors party thereto and the Collateral Trustee,
each Grantor has secured the Secured Obligations by granting to the Collateral
Trustee for the benefit of the Secured Parties a continuing security interest in
personal property of such Grantor;

WHEREAS, Seed Resources, L.L.C. desires to become a party to the Security
Agreement as a Grantor thereunder; and

WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 1 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Grant of Transaction Liens. (a) In order to secure its guarantee of the
Secured Obligations, the Grantor grants to the Collateral Trustee for the
benefit of the Secured Parties a

 

1



--------------------------------------------------------------------------------

continuing security interest in all of the following property of the Grantor,
whether now owned or existing or hereafter acquired or arising and regardless of
where located (the “New Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles (including (x) any Equity Interests in other
Persons that do not constitute Investment Property and (y) any Intellectual
Property);

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Commercial Tort Claims;

(xi) all Letter-of-Credit Rights;

(xii) all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) of such Grantor
pertaining to any of its Collateral;

(xiii) such Grantor’s ownership interest in (1) its Collateral Accounts, (2) all
Financial Assets credited to its Collateral Accounts from time to time and all
Security Entitlements in respect thereof, (3) all cash held in its Collateral
Accounts from time to time and (4) all other money in the possession of the
Collateral Trustee; and

(xiv) all Proceeds of the Collateral described in the foregoing clauses
(i) through (xiii);

provided that, not withstanding the foregoing or anything herein to the
contrary, in no event shall the Collateral include, or the security interest
attach to, any Excluded Assets; provided, however, the security interests and
Liens granted hereunder shall attach to, and the “Collateral” shall
automatically include any asset or property of a Grantor that ceases to be an
Excluded Asset, without further action by any Grantor or Secured Party.

(b) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

(c) The foregoing Transaction Liens are granted as security only and shall not
subject the Collateral Trustee or any other Secured Party to, or transfer or in
any way affect or modify, any obligation or liability of the Grantor with
respect to any of the New Collateral or any transaction in connection therewith.

 

2



--------------------------------------------------------------------------------

2. Delivery of Collateral. Concurrently with delivering this Security Agreement
Supplement to the Collateral Trustee, the Grantor is complying with the
provisions of Section 6 of the Security Agreement with respect to Investment
Property and Specified Instruments, in each case if and to the extent included
in the New Collateral at such time.

3. Party to Security Agreement. Upon delivering this Security Agreement
Supplement to the Collateral Trustee, the Grantor will become a party to the
Security Agreement and will thereafter have all the rights and obligations of a
Guarantor and a Grantor thereunder and be bound by all the provisions thereof as
fully as if the Grantor were one of the original parties thereto.

4. Representations and Warranties. (a) The Grantor is duly organized, validly
existing and in good standing under the laws of the State of Michigan.

(b) The Grantor has delivered a Perfection Certificate to the Collateral
Trustee. The information set forth therein is correct and complete as of the
date hereof. Within 60 days after the date hereof, the Grantor will furnish to
the Collateral Trustee a file search report from each UCC filing office listed
in such Perfection Certificate, showing the filing made at such filing office to
perfect the Transaction Liens on the New Collateral.

(c) The execution and delivery of this Security Agreement Supplement by the
Grantor and the performance by it of its obligations under the Security
Agreement as supplemented hereby are (i) within its corporate or other powers,
(ii) have been duly authorized by all necessary corporate or other action,
require no action by or in respect of, or filing with, any governmental body,
agency or official, except for, in each case of the foregoing, (A) filings
necessary to perfect the Liens contemplated by the Security Documents and the
ABL Security Documents (as defined in the ABL Intercreditor Agreement) and
(B) the approvals, consents, exemptions, authorizations, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and effect, and (iii) do not contravene, or constitute a default under, any
provision of applicable law or regulation or of its organizational documents, or
of any agreement, judgment, injunction, order, decree or other instrument
binding upon it or result in the creation or imposition of any Lien (except a
Transaction Lien) on any of its assets.

(d) The Security Agreement as supplemented hereby constitutes a valid and
binding agreement of the Grantor, enforceable in accordance with its terms,
except as limited by (i) applicable bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and
(ii) general principles of equity.

(e) Each of the representations and warranties set forth in Sections 3 through 9
of the Security Agreement is true as applied to the Grantor and the New
Collateral. For purposes of the foregoing sentence, references in said Sections
to a “Grantor” shall be deemed to refer to the Grantor, references to Schedules
to the Security Agreement shall

 

3



--------------------------------------------------------------------------------

be deemed to refer to the corresponding Schedules to this Security Agreement
Supplement, references to “Collateral” shall be deemed to refer to the New
Collateral, and references to the “Effective Date” shall be deemed to refer to
the date on which the Grantor signs and delivers this Security Agreement
Supplement.

5. Governing Law. THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS
OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT
REMEDIES PROVIDED BY THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK ARE GOVERNED BY THE LAWS OF SUCH JURISDICTION

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

SEED RESOURCES, L.L.C. By:  

  /s/ John T. Wilson

  Name:    John T. Wilson   Title:      Vice President + Secretary

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Trustee

By:  

  /s/ Stefan Victory

  Name:    Stefan Victory   Title:      Vice President



--------------------------------------------------------------------------------

Schedule 1

to Security Agreement

Supplement

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES

OWNED BY GRANTOR

None.



--------------------------------------------------------------------------------

Schedule 2

to Security Agreement

Supplement

INVESTMENT PROPERTY

(other than Equity Interests in Subsidiaries and Affiliates)

OWNED BY GRANTOR

PART 1 — Securities

None.

PART 2 — Securities Accounts

The Grantor owns Security Entitlements with respect to Financial Assets credited
to the following Securities Accounts:

None.



--------------------------------------------------------------------------------

PART 3 — Specified Instruments

The Original Grantors own the following Specified Instruments:

None.